IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHELE VALENTINO, AS                        : No. 533 EAL 2016
ADMINISTRATRIX OF THE ESTATE OF              :
DEREK VALENTINO, DECEASED, AND               : Petition for Allowance of Appeal from
MICHELE VALENTINO, IN HER OWN                : the Order of the Superior Court
RIGHT,                                       :
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PHILADELPHIA TRIATHLON, LLC,                 :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 2nd day of May, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


      Whether the Superior Court erred when it determined that a waiver of
      liability form, executed solely by the decedent, and stating the signer
      assumes all risks of participation in a triathlon, also binds his heirs,
      thereby precluding them from bringing a wrongful death action?


      Justice Wecht did not participate in the consideration or decision of this matter.